Citation Nr: 9929649	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By a rating decision dated March 1998, the 
veteran was denied service connection bilateral hearing loss.

In June 14, 1999, the veteran testified at a video conference 
hearing before the undersigned member of the Board.


FINDINGS OF FACT

There is no medical evidence of a nexus between the veteran's 
current bilateral hearing loss and his period of active duty 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  The preliminary question 
before the Board is whether the veteran has presented well 
grounded claim for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, such as organic disease of the nervous 
system, which manifest to a compensable degree within one 
year of service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The veteran contends that he suffers from bilateral hearing 
loss which manifested in service during boot camp when a 
soldier's rifle discharged near the veteran's head while on 
the firing range.  The veteran's separation examination dated 
October 1946 reflects whisper voice test as 15/15 in both 
ears and no evidence of hearing loss while in service.

Post-service private medical records show that in January 
1983 the veteran was seen by William J. Brown, Ph.D. who 
conducted an audiological examination.  The testing showed 
sensorineural hearing loss of 35 dB in each ear and with 
somewhat reduced speech discrimination scores.  The veteran 
was provided a hearing aid and returned in 1996 for repair of 
that hearing aid.

In May 1995, the veteran was examined by Harold W. Blevins, 
M.D.  The examination revealed normal tympanic membranes and 
the audiogram showed a moderate 40 percent nerve deafness in 
both ears.  

The above findings disclose that the veteran currently 
suffers from bilateral hearing loss.  The Board accepts the 
veteran's assertions that he was exposed to noise while in 
service; however, there is no medical evidence linking the 
veteran's bilateral hearing loss to his period of active duty 
service.  Further, there is no medical evidence of hearing 
loss acuity during service and no medical evidence of any 
hearing loss until 1983, approximately 36 years after 
service.  Therefore, since there is no medical evidence of a 
continuity of symptoms to link the current hearing loss to 
service and no medical opinion of a nexus to service the 
veteran has failed to meet his burden of submitting evidence 
of a well-grounded claim.

The Board cannot rely solely on the statements of the veteran 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

